                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         OLGA SHMAKOVA and GEOFFREY                          Case No.19-cv-01284-NC
                                  11     HASBROOK,
                                                                                             ORDER TO SHOW CAUSE RE:
                                                       Plaintiffs,
Northern District of California




                                  12                                                         JURISDICTION
 United States District Court




                                  13             v.
                                  14     HUMMINGBIRD FUNDS, LLC,
                                  15                   Defendant.
                                  16
                                  17          In this putative class action, plaintiff Olga Shmakova and Geoffrey Hasbrook
                                  18   accuse defendant Hummingbird Funds, LLC of charging excessive interest rates in
                                  19   violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200. See
                                  20   Dkt. No. 1. Plaintiffs’ complaint, however, does not include “a short and plain statement
                                  21   of the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1).
                                  22          Plaintiffs must amend their complaint to include the grounds for the Court’s
                                  23   jurisdiction by March 22, 2019.
                                  24          IT IS SO ORDERED.
                                  25
                                  26   Dated: March 14, 2019                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  27                                                    United States Magistrate Judge
                                  28
